Judge HAWTHORNE
concurring in part and dissenting in part.
I concur with part V of the majority opinion, holding that the Director misinterpreted section 12-55.5-102.5, C.R.S.2007, concerning the application of the Act to those who "only authorize" hunting or fishing on their land. However, I respectfully dissent from part IV, *154which holds that the Director exceeded her statutory rulemaking authority by promulgating rules that regulate the booking agent activities of revoked outfitters.
As noted by the majority, agency rules adopted pursuant to a statutory rulemaking proceeding are presumed valid. Amax, Inc. v. Colo. Water Quality Control Comm'n, 790 P.2d 879, 883 (Colo.App.1989). Thus, the burden is upon the challenging party to establish their invalidity by demonstrating that the rulemaking body acted in an unconstitutional manner, exceeded its statutory authority, or otherwise acted in a manner contrary to statutory requirements. Id.
Section 12-55.5-104(1)(a), C.R.S.2007, establishes the Director's authority to promulgate rules. It provides:
(1) In addition to all other powers and duties conferred or imposed upon the director by this article or by any other law, the director: (a) May promulgate rules and regulations pursuant to the provisions of section 24-4-108, C.R.S., to govern the registration of outfitters to carry out the purposes of this article .
(Emphasis added.)
Section 12-55.5-101, C.R.8.2007, sets forth the purposes of the Act. It provides, in relevant part:
It is the intent of the general assembly to promote and encourage residents and nonresidents alike to participate in the enjoyment and use of the mountains, rivers, and streams of Colorado and the state's fish and game and, to that end, in the exercise of the police power of this state for the purpose of safeguarding the health, safety, welfare, and freedom from injury or danger of such residents and nonresidents, to register and regulate those persons who, for compensation, provide equipment or personal services to such residents and nonresidents for the purpose of hunting and fishing.
(Emphasis added.)
Based on the statutory grant of authority in section 12-55.5-104(1)(a), the Director promulgated Rule D. 17, which provides:
An outfitter shall not employ or contract with any individual whose outfitter registration is currently under revocation or active suspension to:
a) provide guide services as defined in seetion 12-55-102(4), C.R.S.;
b) provide outfitting services as defined in section 12-55.5-102(5.5), C.R.S.;
c) act, behave like, pose as, impersonate, appear or seem to be, or function as a substitute for the outfitter; or
d) represent, stand for, symbolize, serve as the official and authorized delegate or agent for, act as a spokesman for, or act the part or role of the outfitter.
Reading the Director's statutory grant of authority to promulgate rules "to govern the registration of outfitters to carry out the purposes of this article" together with the Act's clearly stated purpose of protecting the health, safety, and welfare of hunters and fishermen by registering and regulating persons who provide equipment and personal services for the purpose of hunting or fishing, I conclude the Director may promulgate rules governing outfitters whose registration has been revoked when engaged in activities falling within the regulatory seope of the Act, namely providing equipment and "personal services" for the purpose of hunting or fishing. See §§ 12-55.5-101, 104, C.R.S.2007; Colo. Water Conservation Bd. v. Upper Gunnison River Water Conservancy Dist., 109 P.3d 585, 593 (Colo.2005) (court must effectuate legislative intent by giving consistent, harmonious, and sensible effect to all parts of a statute).
And, contrary to the majority's view, I do not interpret "personal services" to mean only "outfitting services." The Act contains no such limitation. Moreover, in Sears v. Romer, 928 P.2d 745, 751 (Colo.App.1996) (Sears I), a division of this court reached the opposite conclusion in holding that "guiding" services, which are statutorily distinct from "outfitting" services, are "personal services" under the Act. Based on this interpretation, the Sears I division concluded that the Director had the statutory authority to prevent a revoked outfitter from working as a guide even though no provision of the Act expressly regulated guides.
*155The majority, however, distinguishes Sears I based on the fact that the Act defines the term "guide" and contains a prohibition against revoked outfitters acting as guides. However, I do not find these distinctions compelling because the definition does not grant rulemaking authority and, as I read Sears I, the Director's authority to regulate guides derives from its power to regulate those who provide "personal services" for the purpose of hunting or fishing. See Sears I, 928 P.2d at 751. Thus, although the Sears I division refers to the statutory prohibition as further support, I do not read that reference as a prerequisite to the Director's authority to regulate guides.
Moreover, in my view, Cartwright v. State Board of Accountancy, 796 P.2d 51 (Colo.App.1990), relied upon by the majority, does not mandate a different result. In Cart wright, the enabling statute gave the accountancy board authority to make rules necessary for the administration of the article. The article regulated financial audits but did not govern financial "reviews," and the article provided that non-accountants were not prohibited from performing services requiring accounting skills if the services did not include investigation, examination, or auditing. A division of this court concluded that the accountancy board exceeded its authority in promulgating rules that prohibited non-accountants from performing reviews. Unlike the enabling statute in Cartwright, the enabling statute here expressly provides that it was intended to regulate persons who provide personal services for the purpose of hunting and also expressly gives the Director the authority to promulgate rules to govern the registration of outfitters to carry out that stated purpose. See §§ 12-55.5-101, - 104(1)(a).
Accordingly, I conclude that the Director did not exceed her statutory authority in promulgating Rule D.17 to the extent it regulates the activities of revoked outfitters acting as booking agents for registered outfitters. Based on this conclusion, I would not reach the issue addressed in part III of the majority opinion of whether the Director may regulate booking agents under her express statutory authority to regulate outfitters.